MEMORANDUM ***
Carlos E. Rodriguez, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“Board”) decision dismissing the appeal of the Immigration Judge’s denial of Rodriguez’s applications for asylum and withholding of deportation. The transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”) apply to this appeal, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), and we therefore have jurisdiction under 8 U.S.C. § 1105a(a), as amended by IIRIRA § 309(c), see Avetova-Elisseva v. INS, 213 F.3d 1192, 1195 n. 4 (9th Cir.2000). We review for substantial evidence the Board’s credibility findings, and we will not reverse unless the evidence compels a contrary result. See Singh-Kaur v. INS, 183 F.3d 1147, 1150 (9th Cir.1999); De Leon-Barrios v. INS, 116 F.3d 391, 393 (9th Cir.1997). We deny the petition for review.
The Board determined that Rodriguez’s account of persecution he had suffered in Guatemala was not credible. The Board based this determination on discrepancies between Rodriguez’s testimony and his sworn asylum application. Because these discrepancies were significant, were related to the basis for his alleged fear of persecution, and were not *712adequately explained, we conclude that substantial evidence supports the Board’s adverse credibility determination. See De Leon-Barrios, 116 F.3d at 393-94. And, accordingly, we conclude that substantial evidence supports the Board’s conclusion that Rodriguez failed to satisfy the standards for asylum or withholding of deportation. See id. at 394.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.